UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 16, 2007 TOWER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 000-25287 35-2051170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) Registrant’s telephone number, including area code:(260) 427-7000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b) On October 16, 2007, the Board of Directors of Tower Financial Corporation (the “Company”), upon recommendation of the Nominating and Corporate Governance Committee of the Board, elected Michael D. Cahill as director of the Company.Mr. Cahill has served as Chief Operating Officer of the Company since October 24, 2006 and served as Chief Financial Officer of the Company from June 1, 2004 through April20, 2007.Mr. Cahill also serves as a director, Chief Executive Officer, and President of Tower Bank and Trust Company, a wholly-owned subsidiary of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 19, 2007 TOWER FINANCIAL CORPORATION By: /s/ Donald F. Schenkel Donald F. Schenkel, Chairman of the Board, President, and Chief Executive Officer
